Title: From Alexander Hamilton to Theodore Sedgwick, 25 January 1799
From: Hamilton, Alexander
To: Sedgwick, Theodore



New York Jany 25 1799
My Dear Sir

The cold which I had when you were here increased after you left me & has a great part of the time confined me to bed. This is the chief cause that you have not heard from me in reply to your letter. I have perused the answer in Chancery & incline at present to the Opinion that we can at the ensuing term obtain a dissolution of the Injunction. I will shortly reperuse it & if I change my mind I will immediately inform you. If not I will make the application for the dissolution.
Yrs. truly

A H


Circumstances intervened which made me dispair of ⟨e⟩ffecting what I intimated.
Yrs.


A H
⟨Theodore Sedgwick⟩ Esq

